Exhibit 10.1
ADMINISTRATION AGREEMENT
BETWEEN
TPG SPECIALTY LENDING, INC.
AND
TSL ADVISERS, LLC
     This Agreement (“Agreement”) is made as of March 15, 2011 by and between
TPG SPECIALTY LENDING, INC. a Delaware corporation (the “Company”), and TSL
ADVISERS, LLC, a Delaware limited liability company (the “Administrator”).
     WHEREAS, the Company is a closed-end management investment fund that
intends to elect to be treated as a business development company (“BDC”) under
the Investment Company Act of 1940 (the “Investment Company Act”);
     WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms
hereinafter set forth; and
     WHEREAS, the Administrator is willing to provide administrative services to
the Company on the terms and conditions hereafter set forth;
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:
1. Duties of the Administrator
          (a) Employment of Administrator. The Company hereby employs the
Administrator to act as administrator of the Company, and to furnish, or arrange
for others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of the Company (the “Board”), for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Company in any way or otherwise be
deemed agents of the Company.

 



--------------------------------------------------------------------------------



 



          (b) Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, the
Administrator shall provide the Company with office facilities, equipment,
clerical, bookkeeping and record keeping services at such facilities and such
other services as the Administrator, subject to review by the Board, shall from
time to time determine to be necessary or useful to perform its obligations
under this Agreement. The Administrator shall also, on behalf of the Company,
conduct relations with custodians, depositories, transfer agents, dividend
disbursing agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable. The Administrator shall make reports to the Board of its performance
of obligations hereunder and furnish advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, in its capacity
as Administrator pursuant to this Agreement, provide any advice or
recommendation relating to the securities and other assets that the Company
should purchase, retain or sell or any other investment advisory services to the
Company. The Administrator shall be responsible for the financial and other
records that the Company is required to maintain and shall prepare, print and
disseminate reports to stockholders, and reports and other materials filed with
the Securities and Exchange Commission (the “SEC”). The Administrator will
provide on the Company’s behalf significant managerial assistance to those
portfolio companies to which the Company is required to provide such assistance.
In addition, the Administrator will assist the Company in determining and
publishing (as necessary or appropriate) the Company’s net asset value,
overseeing the preparation and filing of the Company’s tax returns, and
generally overseeing the payment of the Company’s expenses and the performance
of administrative and professional services rendered to the Company by others.
2. Records
     The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records which it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by
Rule 31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.
3. Confidentiality
     The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and

2



--------------------------------------------------------------------------------



 



operations. All confidential information provided by a party hereto, including
nonpublic personal information (regulated pursuant to Regulation S-P of the
SEC), shall be used by any other party hereto solely for the purpose of
rendering services pursuant to this Agreement and, except as may be required in
carrying out this Agreement, shall not be disclosed to any third party, without
the prior consent of such providing party. The foregoing shall not be applicable
to any information that is publicly available when provided or thereafter
becomes publicly available other than through a breach of this Agreement, or
that is required to be disclosed by any regulatory authority, any authority or
legal counsel of the parties hereto, by judicial or administrative process or
otherwise by applicable law or regulation.
4. Compensation; Allocation of Costs and Expenses
     In full consideration of the provision of the services of the
Administrator, the Company shall reimburse the Administrator for the costs and
expenses incurred by the Administrator in performing its obligations and
providing personnel and facilities hereunder, it being understood and agreed
that, except as otherwise provided herein or in that certain Investment Advisory
Management Agreement, by and between the Company and the Adviser, as amended
from time to time (the “Advisory Agreement”), the Administrator shall be solely
responsible for the compensation of its investment professionals and employees
and all overhead expenses of the Administrator (including rent, office equipment
and utilities). The Company will bear all costs and expenses that are incurred
in its operation, administration and transactions and not specifically assumed
by the Adviser pursuant to the Advisory Agreement. Costs and expenses to be
borne by the Company include, but are not limited to, those relating to:
organizational expenses (up to an aggregate of $1,500,000, it being understood
and agreed that the Adviser shall bear all organizational expenses of the
Company in excess of such amount); calculating the Company’s net asset value
(including the cost and expenses of any independent valuation firm); expenses
incurred by the Adviser payable to third parties, including agents, consultants
or other advisors, in monitoring financial and legal affairs for the Company and
in providing administrative services, monitoring the Company’s investments and
performing due diligence on its prospective portfolio companies; interest
payable on debt, if any, incurred to finance the Company’s investments; sales
and purchases of the Company’s common stock and other securities; investment
advisory and management fees; administration fees, if any, payable under this
Agreement; fees payable to third parties, including agents, consultants or other
advisors, relating to, or associated with, evaluating and making investments;
transfer agent and custodial fees; federal and state registration fees; all
costs of registration and listing the Company’s shares on any securities
exchange; federal, state and local taxes; independent directors’ fees and
expenses; costs of preparing and filing reports or other documents required by
the SEC; costs of any reports, proxy statements or other notices to
stockholders, including printing and mailing costs and the costs of any
stockholders’ meetings, as well as the compensation of an investor relations
professional responsible for the coordination and administration of the
foregoing; the Company’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; compensation of other
professionals (including employees of the Administrator) devoted to preparing
the Company’s financial statements or tax returns or providing similar “back
office” financial services to the Company; and all other expenses incurred by
the Company or the Administrator in connection with administering the

3



--------------------------------------------------------------------------------



 



Company’s business. Notwithstanding anything to the contrary contained herein,
the Company shall reimburse the Adviser (or its affiliates) for an allocable
portion of the compensation paid by the Adviser (or its affiliates) to the
Company’s Chief Compliance Officer and Chief Financial Officer (based on a
percentage of time such individuals devote, on an estimated basis, to the
business and affairs of the Company). For the avoidance of doubt, the Adviser
shall be solely responsible for any placement or “finder’s” fees payable to
placement agents engaged by the Company or its affiliates in connection with the
offering of securities by the Company.
5. Limitation of Liability of the Administrator; Indemnification
     The Administrator (and its members, managers, officers, employees, agents,
controlling persons and any other person or entity affiliated with it) shall not
be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the Company.
As permitted by Article VIII of the Certificate of Incorporation, the Company
shall, to the fullest extent permitted by law, provide indemnification and the
right to the advancement of expenses, to each person who was or is made a party
or is threatened to be made a party to or is involved (including, without
limitation, as a witness) in any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he/she is or was a member, manager, officer, employee, agent,
controlling person or any other person or entity affiliated with the
Administrator (each such person hereinafter an “Indemnitee”), on the same
general terms set forth in Article VIII of the Certificate of Incorporation, the
terms of which are incorporated herein mutatis mutandi as applied to the
Indemnitees.
6. Activities of the Administrator
     The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.
7. Duration and Termination of this Agreement
          (a) This Agreement shall continue in effect for two years from the
date hereof, and thereafter shall continue automatically for successive annual
periods, provided that such continuance is specifically approved at least
annually by:
               (i) the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Company; and
               (ii) the vote of a majority of the Company’s directors who are
not parties to this Agreement or “interested persons” (as such term is defined
in Section 2(a)(19) of the Investment Company Act) of any such party, in
accordance with the requirements of the Investment Company Act.

4



--------------------------------------------------------------------------------



 



          (b) The Agreement may be terminated at any time, without the payment
of any penalty, upon not more than 60 days’ written notice, by the vote of a
majority of the outstanding voting securities of the Company, or by the vote of
the Board or by the Administrator.
          (c) This Agreement may not be assigned by a party without the consent
of the other party; provided, however, that the rights and obligations of the
Company under this Agreement shall not be deemed to be assigned to a newly
formed entity in the event of the merger of the Company into, or conveyance of
all of the assets of the Company to, such newly formed entity; provided,
further, however, that the sole purpose of that merger or conveyance is to
effect a mere change in the Company’s legal form into another limited liability
entity. The provisions of Section 5 of this Agreement shall remain in full force
and effect, and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement.
8. Amendments of this Agreement
     This Agreement may be amended pursuant to a written instrument by mutual
consent of the parties.
9. Governing Law
     This Agreement shall be construed in accordance with the laws of the State
of Delaware and the applicable provisions of the Investment Company Act, if any.
In such case, to the extent the applicable laws of the State of Delaware, or any
of the provisions herein, conflict with the provisions of the Investment Company
Act, the latter shall control.
10. Entire Agreement
     This Agreement contains the entire agreement of the parties and supercedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof.
11. Notices
     Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.
Remainder of Page Intentionally Left Blank

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            TPG SPECIALTY LENDING, INC.
      By:   /s/ Ronald Cami       Name:   Ronald Cami       Title:   Vice
President    

            TSL ADVISERS, LLC
      By:   /s/ David C. Reintjes       Name:   David C. Reintjes       Title:  
Chief Compliance Officer    

 